                               PARKER AND CARMODY, LLP
                                        ATTORNEYS AT LAW
                                         850 THIRD AVENUE
                                            14THFLOOR
                                       NEW YORK, N.Y. 10022

DANIELS. PARKER                                                            TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                            FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                        Email: DanielParker@aol.com




                                                              February 25, 2020
                                        Application GRANTED. Defense counsel shall
By ECF and email:                       consult the Court's Individual Rules for direction
Furman NYSDChambers @nysd.uscourts. gov on how to file documents in redacted form on ECF
Hon. Jesse M. Furman                    and with the Court. Counsel is also urged to rescan
United States District Judge            his submission as the copy sent to the Court is of
Southern District of New York           poor quality. The Clerk of Court is directed to
40 Foley Square                         terminate Doc. #60. SO ORDERED.
New York, NY 10007

                              Re: United States v. Nkan ga Nkan ga
                                        18 Cr 713 (JMF)
                                                                           February 26, 2020
Dear Judge Furman:

       We write requesting permission to file a Sentencing Memorandum of just over 27 pages
long. The reason for the request is that, apart from the significant issues that we address in the
memorandum, in order to provide Your Honor with a full picture of the defendant, we have
incorporated excerpted portions of letters submitted by family and friends of the defendant.

       In addition, because we have redacted certain confidential medical information from the
Sentencing Memorandum, enclosed please find an unredacted copy (text-searchable).

        Thank you for your consideration in this matter.




                                                            ~?R2z
                                                              Daniel S. Parker
                                                              Joshua J. Horowitz
                                                              Attorneys for the Defendant

Enclosure

cc: AUSA J. Fiddelman
          C. Vogel
(by Email and ECF)
